PER CURIAM.
We affirm the appellant’s judgment and sentence, but remand for correction of scrivener’s errors contained in the written *429judgment.1 The judgment erroneously cites to section “322.26 or 28,” when the correct statutory citation for the offense of driving while license suspended or revoked as charged against the appellant is section 322.34(2)(b), Florida Statutes (2001). It also erroneously lists the first-degree misdemeanor offense as a third-degree felony. Accordingly, we affirm the appellant’s judgment and sentence in all respects, but remand for correction of the scrivener’s errors. The appellant need not be present for the correction of the errors.
AFFIRMED and REMANDED with instructions.
ERVIN, DAVIS and HAWKES, JJ., concur.

. We do not consider the state's notice of clerical error indicating a scrivener’s error in the appellant's written sentence because the state failed to file a timely motion pursuant to Florida Rule of Criminal Procedure 3.800(b).